Citation Nr: 1717696	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for gout of the right and left great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to September 1987 and from March 1991 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision and a June 2011 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The December 2009 rating decision denied an increased rating for gout in the Veteran's left great toe and denied service connection for gout in his right great toe.  The June 2011 DRO decision granted service connection for gout in the right toe and indicated that the assigned 20 percent evaluation contemplated the disability stemming from the gout in both toes.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the record.  

In October 2014, the Board denied entitlement to a disability rating greater than 20 percent for gout. 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's October 2014 denial of an increased rating for gout, and remanded the matter to the Board for development consistent with the Joint Motion. 

In December 2015, the Board again denied an evaluation in excess of 20 percent for gout of the right and left great toes.  The Veteran again appealed this issue to the Court.  In a February 2017 Order, the Court granted the parties' Joint Motion, vacated the Board's December 2015 denial of an increased rating for gout, and remanded the matter to the Board for development consistent with the Joint Motion.

As noted in the Board's prior December 2015 decision, in a November 2013 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a heart condition.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2013.  The RO issued a Statement of the Case (SOC) in January 2014.  In March 26, 2014, the Veteran's representative submitted a statement indicating that a VA Form 9 was enclosed.  However, only the back of the VA Form 9 was enclosed with the correspondence.  In May 2014, the Veteran filed a claim for service connection for a heart condition.  However, in September 2014, the RO informed the Veteran that his claim for arteriosclerotic heart disease was "under appeal."  Although the Veteran's timely VA Form 9 was incomplete, the RO led him to believe that his claim was on appeal.  By consistently treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, the Court has held that VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009). 

However, this issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016). 

As the required notifications have not been sent in regard to the VA Form 9 filed in March 2014, the Board declines to take any further action on the issue of entitlement to service connection for a heart condition at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015). 

Unfortunately, as will be discussed in greater detail below, this appeal is must REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for an increased evaluation for gout of the right and left great toes, the Board notes that the residuals of gout are rated under Diagnostic code 5017, which refers to the criteria set forth in Diagnostic Code 5002.  

DC 5017 directs that disability percentages are established via reference to DC 5002 for rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a.

Under DC 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. 

Further, in another recent case, Southall-Norman, No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to Diagnostic Code 5284, which has been addressed by the Board in each of its two previous denials and remains pertinent as it relates to the issue on appeal.  Based upon the Court's recent holdings, the current examinations of record are insufficient to properly address the current rating criteria.  

Therefore, the Veteran must be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination of his service-connected gout of the left and right great toes, to determine the current severity of that disability.  The entire record must be made available to the examiner and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In the examination report, the examiner is asked to address the following: 

A).  Identify whether the Veteran experiences gout as an active process. 

B).  If the Veteran's gout is an active disease process, then provide a discussion on the following: 
(i) the frequency of exacerbations per year; 
(ii) whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
(iii) presence, and if so number per year, of incapacitating exacerbations and whether those incapacitations are prolonged in length; 
(iv) weight loss or anemia productive of severe impairment of health; 
(v) presence of severely incapacitating exacerbations, and if so the number per year; 
(vi) presence of constitutional manifestations associated with active joint involvement; 
(vii) whether it is totally incapacitating, and if so, since when; and 

C). Identify whether the Veteran has chronic residuals, such as limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation.  

The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.  VA joints examination must include joint testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout.  

D).  Address the functional impairment caused solely by the Veteran's gout during periods of flare-ups.  The examiner is asked equate such functional losses to additional degrees of limited motion (beyond that shown clinically), to include whether loss is akin to ankylosis, favorable or unfavorable.  If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss, then the examiner must state so and explain why an opinion cannot be provided.  As it relates to the right and left 
great toes, the examiner is to indicate whether the Veteran's great toe disabilities are mild, moderate, moderately severe, or severe in nature. 

3.  Ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  Any further development indicated by the record should be undertaken.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for a higher rating must be re-adjudicated in light of all pertinent evidence and legal authority.  Consideration should specifically include whether higher or lower ratings are now warranted for gout, with staging of the rating(s) as deemed warranted based on active process or chronic residuals.  (A rating for an active process may not be combined with the residual ratings for limitation of motion or ankylosis or foot impairment.)  The higher evaluation should be assigned.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

